DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s Election of Species II (Figure 4) and Subspecies D (Figures 10-11), is acknowledged.  Election was made with traverse in the reply filed June 20, 2022.  Claims 5 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Applicant’s traversal is on the grounds that all species and subspecies could be examined without a serious burden.  This is found not persuasive because the entire application contains a number of species and subspecies that are patentably distinct from one another and include divergent claimed subject matter that separates the species and subspecies.  Such recognized divergent subject matter separating the species and subspecies is a burden to examination.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the protective barrier contacts an interior surface of the gown” as recited in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “788” has been used to designate both “air channel” and “outlets” (see at least para. 0034).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 502a in Figure 11.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 2 recites the limitation “the apparel system.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the protective apparel system.”
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “a sterile helmet covering at least a part of a head of a wearer.”  However, to avoid rejection under 35 USC 101 for impermissibly claiming portions of the human anatomy, claim 1 should be amended to recite, for example, “a sterile helmet adapted to cover at least a part of a head of a wearer.”
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “a sterile, disposable gown covering at least a part of a body of the wearer.”  However, to avoid rejection under 35 USC 101 for impermissibly claiming portions of the human anatomy, claim 1 should be amended to recite, for example, “a sterile, disposable gown adapted to cover at least a part of a body of the wearer.”
Claim 6 is objected to because of the following informalities:  Claim 6 recites “the helmet rigid portion.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the helmet rigid barrier portion.”  Examiner respectfully notes that withdrawn claims 5 and 7 each contain this informality as well.
Claim 18 is objected to because of the following informalities:  Claim 18 recites the limitation “a sterile, disposable gown covering at least a part of a body of a wearer.”  However, to avoid rejection under 35 USC 101 for impermissibly claiming portions of the human anatomy, claim 18 should be amended to recite, for example, “a sterile, disposable gown adapted to cover at least a part of a body of a wearer.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 8,302,599 Green in view of USPN 5,142,704 Viemeister et al.
To claim 15, Green discloses a protective apparel system (10B of Figure 6; col. 5, line 63 – col. 6, line 26) defining a barrier comprising:
a helmet (200,500) defining an external space and an interior space, the helmet comprising a transparent portion (200) (col. 4, lines 9-11) and a rigid barrier portion (500) (col. 3, lines 3-5, 55-61) separate from the transparent portion, wherein the rigid barrier portion comprises an exterior surface exposed to the external space and an interior surface exposed to the interior space (see Figure 6);
an air transmission system that moves air between the external space and the interior space (see especially Figure 2; col. 3, line 10 – col. 4, line 8);
Green does not explicitly disclose a sterile, disposable gown adapted to cover at least a part of a body of a wearer and having an exterior surface exposed to the external space.
However, Viemeister teaches a sterile, disposable gown (12) adapted to cover at least a part of a body of a wearer and having an exterior surface exposed to the external space (see especially Figures 1-2; col. 1, lines 5-20, col. 5, lines 22-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective garment of Green to further include a sterile, disposable gown adapted to cover at least a part of a body of the wearer as taught by Viemeister because Viemeister teaches that this configuration is known in the art and worn by surgeons and other operating room personnel to prevent contamination of the patient, surgical instruments, operating room equipment, and other personnel by contact with the clothes or body surfaces of the wearer and to protect the wearer from undesired contact with blood, wound exudates, and similar fluids encountered during surgical procedures (col. 1, lines 5-15).

To claim 16, the modified invention of Green (i.e. Green in view of Viemeister, as detailed above) further teaches a protective apparel system wherein the air transmission system comprises a fan (108 of Green) (see especially Figure 2 of Green; col. 3, line 10 – col. 4, line 8 of Green).

Claims 1, 2, 6, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 8,302,599 Green in view of USPN 5,142,704 Viemeister et al. and USPN 8,020,552 Dillon et al.
To claim 1, Green discloses a protective apparel system (10B of Figure 6; col. 5, line 63 – col. 6, line 26) defining a barrier between an external space and an internal space, the protective apparel system comprising:
a sterile helmet (200,500) adapted to cover at least a part of a head of a wearer, the helmet comprising a transparent portion (200) (col. 4, lines 9-11) and a rigid barrier portion (500) (col. 3, lines 3-5, 55-61) separate from the transparent portion, wherein the rigid barrier portion comprises an exterior surface exposed to the external space and an interior surface exposed to the internal space (see Figure 6);
a sterile, disposable protective barrier (350) (see Figure 6; col. 5, line 63 – col. 6, line 16) connecting the helmet and a gown (it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that protective apparel system 10B could be utilized along with a medical gown and that in such a configuration at least distal portions of protective barrier 350 would contact the medical gown).
Green does not explicitly disclose a sterile, disposable gown adapted to cover at least a part of a body of the wearer.
However, Viemeiseter teaches a sterile, disposable gown (12) adapted to cover at least a part of a body of the wearer (see especially Figures 1-2; col. 1, lines 5-20, col. 5, lines 22-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective garment of Green to further include a sterile, disposable gown adapted to cover at least a part of a body of the wearer as taught by Viemeister because Viemeister teaches that this configuration is known in the art and worn by surgeons and other operating room personnel to prevent contamination of the patient, surgical instruments, operating room equipment, and other personnel by contact with the clothes or body surfaces of the wearer and to protect the wearer from undesired contact with blood, wound exudates, and similar fluids encountered during surgical procedures (col. 1, lines 5-15).
Examiner respectfully asserts that it would have been obvious to one of ordinary skill in the art that helmet 500 of Green would be “sterile” when the protective apparel system of Green is configured for use in a surgical arena or “clean room” as disclosed (col. 1, lines 18-22).  
However, in the interest of promoting compact prosecution and because Green does not explicitly disclose helmet 500 as being “sterile,” Dillon teaches a protective apparel system comprising a sterile helmet (see Figures; col. 7, lines 55-65, col. 10, lines 56-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the helmet of Green to be sterile as taught by Dillon because Dillon teaches that sterile helmets are required for surgical procedures (col. 7, line 55-65).
As with the helmet, above, Examiner respectfully asserts that it would have been obvious to one of ordinary skill in the art that protective barrier 350 of Green would be “sterile” when the protective apparel system of green is configured for use in a surgical arena or “clean room” as disclosed (col. 1, lines 18-22) and further that “disposable” is a recitation of intended use.
However, in the interest of promoting compact prosecution and because Green does not explicitly disclose protective barrier 350 as being “sterile” and “disposable,” Viemeister teaches a protective barrier (10) that is sterile and disposable (see Figures 1-5; col. 1, lines 5-20, col. 5, lines 11-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective barrier of Green to be sterile and disposable as taught by Viemeister because Viemeister teaches that this configuration is known in the art and worn by surgeons and other operating room personnel to prevent contamination of the patient, surgical instruments, operating room equipment, and other personnel by contact with the clothes or body surfaces of the wearer and to protect the wearer from undesired contact with blood, wound exudates, and similar fluids encountered during surgical procedures (col. 1, lines 5-15).

To claim 2, the modified invention of Green (i.e. Green in view of Viemeister and Dillon, as detailed above) further teaches a protective apparel system further comprising a fastener connecting the helmet with the protective barrier (col. 5, line 63 – col. 6, line 5 of Green).

To claim 6, the modified invention of Green (i.e. Green in view of Viemeister and Dillon, as detailed above) further teaches a protective apparel system wherein the protective barrier is connected with an interior surface of the helmet rigid barrier portion (see Figure 6 of Green).

To claim 9, the modified invention of Green (i.e. Green in view of Viemeister and Dillon, as detailed above) further teaches a protective apparel system wherein the protective barrier contacts an interior surface of the gown (see Figure 6 of Green and Figure 5 of Viemeister).

To claim 10, the modified invention of Green (i.e. Green in view of Viemeister and Dillon, as detailed above) further teaches a protective apparel system wherein the protective barrier is attached to the gown (see Figure 6 of Green and Figure 5 of Viemeister).

To claim 11, the modified invention of Green (i.e. Green in view of Viemeister and Dillon, as detailed above) further teaches a protective apparel system wherein the protective barrier comprises a collar (18 of Viemeister) extending from the gown (see Figures 1-5 of Viemeister).

To claim 12, the modified invention of Green (i.e. Green in view of Viemeister and Dillon, as detailed above) further teaches a protective apparel system further comprising an air transmission system (see especially Figure 2 of Green; col. 3, line 10 – col. 4, line 8 of Green).

To claim 13, the modified invention of Green (i.e. Green in view of Viemeister and Dillon, as detailed above) further teaches a protective apparel system wherein the air transmission system comprises a fan (108 of Green) (see especially Figure 2 of Green; col. 3, line 10 – col. 4, line 8 of Green).

To claim 14, the modified invention of Green (i.e. Green in view of Viemeister and Dillon, as detailed above) further teaches a protective apparel system wherein the helmet comprises an air port (109 of Green) connected with the air transmission system (see especially Figure 2 of Green; col. 3, line 10 – col. 4, line 8 of Green).

To claim 17, the modified invention of Green (i.e. Green in view of Viemeister, as detailed above) teaches a protective apparel system as recited in claim 15, above.
The modified invention of Green does not explicitly teach a protective apparel system wherein the helmet is reusable, and the exterior surface of the helmet is disinfectable.
However, Dillon teaches a protective apparel system wherein the helmet is reusable, and the exterior surface of the helmet is disinfectable (see Figures; col. 7, lines 55-65, col. 10, lines 56-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the helmet of the modified invention of Green to be reusable and disinfectable because Dillon teaches that sterile helmets are required for surgical procedures (col. 7, lines 55-65).  It would further have been obvious to one of ordinary skill in the art that a reusable, disinfectable helmet would create less waste than a single-use, disposable helmet.  
Examiner further respectfully notes that there are only two options:  either the helmet is single-use disposable or reusable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a configuration wherein the helmet is reusable because there are a finite number of identified, predictable solutions (i.e. either the helmet is single-use disposable or reusable) (see MPEP 2143).  It would further have been obvious to one of ordinary skill in the art that a helmet capable of reuse would reduce waste compared to a helmet that is disposed after only a single use.

To claim 18, Green discloses a protective apparel system (10B of Figure 6; col. 5, line 63 – col. 6, line 26) defining a barrier comprising:
a helmet (200,500) comprising: a transparent portion (200) (col. 4, lines 9-11), a rigid barrier portion (500) (col. 3, lines 3-5, 55-61) separate from the transparent portion, and an air port (109) (see especially Figure 2; col. 3, line 10 – col. 4, line 8), wherein the rigid barrier portion comprises an exterior surface exposed to an external space and an interior surface that is exposed to an internal space (see Figure 6);
a sterile, flexible, disposable protective barrier (350) (see Figure 6; col. 5, line 63 – col. 6, line 16) connecting the helmet and the gown (it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that protective apparel system 10B could be utilized along with a medical gown and that in such a configuration at least distal portions of protective barrier 350 would contact the medical gown);
a fastener attaching the protective barrier to the helmet (col. 5, line 63 – col. 6, line 5); and
an air transmission system in fluid connection with the air port (see especially Figure 2; col. 3, line 10 – col. 4, line 8).
Green does not explicitly disclose a sterile, disposable gown adapted to cover at least a part of a body of the wearer.
However, Viemeiseter teaches a sterile, disposable gown (12) adapted to cover at least a part of a body of the wearer (see especially Figures 1-2; col. 1, lines 5-20, col. 5, lines 22-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective garment of Green to further include a sterile, disposable gown adapted to cover at least a part of a body of the wearer as taught by Viemeister because Viemeister teaches that this configuration is known in the art and worn by surgeons and other operating room personnel to prevent contamination of the patient, surgical instruments, operating room equipment, and other personnel by contact with the clothes or body surfaces of the wearer and to protect the wearer from undesired contact with blood, wound exudates, and similar fluids encountered during surgical procedures (col. 1, lines 5-15).
Green does not explicitly teach a protective apparel system wherein the helmet is reusable, and the exterior surface of the helmet is disinfectable.
However, Dillon teaches a protective apparel system wherein the helmet is reusable, and the exterior surface of the helmet is disinfectable (see Figures; col. 7, lines 55-65, col. 10, lines 56-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the helmet of the modified invention of Green to be reusable and disinfectable because Dillon teaches that sterile helmets are required for surgical procedures (col. 7, lines 55-65).  It would further have been obvious to one of ordinary skill in the art that a reusable, disinfectable helmet would create less waste than a disposable helmet.  
Examiner further respectfully notes that there are only two options:  either the helmet is single-use disposable or reusable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a configuration wherein the helmet is reusable because there are a finite number of identified, predictable solutions (i.e. either the helmet is single-use disposable or reusable) (see MPEP 2143).  It would further have been obvious to one of ordinary skill in the art that a helmet capable of reuse would reduce waste compared to a helmet that is disposed after only a single use.
Green discloses an air transmission system in fluid connection with the air port (see especially Figure 2; col. 3, line 10 – col. 4, line 8).
Green does not explicitly disclose an air transmission system comprising air port extending through the rigid barrier portion and comprising an air channel.
However, Dillon teaches a protective apparel system comprising an air transmission system wherein an air port (22) extends through a rigid barrier portion and comprises an air channel (25) (see Figure 6B; col. 7, line 26 – col. 8, line 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the air transmission system of Green wherein the air port extends through the rigid barrier portion and comprises an air channel as taught by Dillon because Dillon teaches that this configuration is known in the art and beneficial for minimizing carbon dioxide buildup with the helmet (col. 1, lines 36-44).
Examiner respectfully asserts that it would have been obvious to one of ordinary skill in the art that protective barrier 350 of Green would be “sterile” when the protective apparel system of Green is configured for use in a surgical arena or “clean room” as disclosed (col. 1, lines 18-22) and further that “disposable” is a recitation of intended use.
However, in the interest of promoting compact prosecution and because Green does not explicitly disclose protective barrier 350 as being “sterile” and “disposable,” Viemeister teaches a protective barrier (10) that is sterile and disposable (see Figures 1-5; col. 1, lines 5-20, col. 5, lines 11-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective barrier of Green to be sterile and disposable as taught by Viemeister because Viemeister teaches that this configuration is known in the art and worn by surgeons and other operating room personnel to prevent contamination of the patient, surgical instruments, operating room equipment, and other personnel by contact with the clothes or body surfaces of the wearer and to protect the wearer from undesired contact with blood, wound exudates, and similar fluids encountered during surgical procedures (col. 1, lines 5-15).

To claim 19, the modified invention of Green (i.e. Green in view of Viemeister and Dillon, as detailed above) further teaches a protective apparel system wherein the reusable helmet can withstand repeated sterilization (Dillon col. 7, lines 55-65).
Examiner further respectfully notes that there are only three options:  either the helmet is single-use disposable, capable of a single sterilization and reuse, or capable of repeated sterilization and reuse.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a configuration wherein the helmet is capable of repeated sterilization and reuse because there are a finite number of identified, predictable solutions (i.e. either the helmet is single-use disposable, capable of a single sterilization and reuse, or capable of repeated sterilization and reuse) (see MPEP 2143).  It would further have been obvious to one of ordinary skill in the art that a helmet capable of repeated sterilization and reuse would reduce waste compared to a helmet that is discarded after only one or two uses.

To claim 20, the modified invention of Green (i.e. Green in view of Viemeister and Dillon, as detailed above) further teaches a protective apparel system wherein the reusable helmet can withstand repeated disinfection (Dillon col. 7, lines 55-65).
Examiner further respectfully notes that there are only three options:  either the helmet is single-use disposable, capable of a single disinfection and reuse, or capable of repeated disinfection and reuse.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a configuration wherein the helmet is capable of repeated disinfection and reuse because there are a finite number of identified, predictable solutions (i.e. either the helmet is single-use disposable, capable of a single disinfection and reuse, or capable of repeated disinfection and reuse) (see MPEP 2143).  It would further have been obvious to one of ordinary skill in the art that a helmet capable of repeated disinfection and reuse would reduce waste compared to a helmet that is discarded after only one or two uses.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Viemeister and Dillon (as applied to claims 1 and 2, above) in further view of US Pub No. 2014/0298557 Townsend, JR. et al.
To claim 3, the modified invention of Green (i.e. Green in view of Viemeister and Dillon, as detailed above) teaches a protective apparel assembly comprising a fastener connecting the helmet to the protective barrier wherein the fastener is a zipper, a grooved, snap-connector or any other suitable arrangement.
The modified invention of Green does not explicitly teach a protective apparel system wherein the fastener is a hook-and-loop fastener.
However, Townsend teaches a protective apparel system comprising a fastener connecting a helmet to a protective barrier wherein the fastener is a hook-and-loop fastener (see Figures; paras. 0064-0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Green so that the fastener is a hook-and-loop fastener as taught by Townsend as a simple substitution of one well-known fastener with another to achieve the predictable result of fastening the helmet to the protective barrier.

To claim 4, the modified invention of Green (i.e. Green in view of Viemeister and Dillon, as detailed above) teaches a protective apparel assembly comprising a fastener connecting the helmet to the protective barrier wherein the fastener is a zipper, a grooved, snap-connector or any other suitable arrangement.
The modified invention of Green does not explicitly teach a protective apparel system wherein the fastener is an adhesive.
However, Townsend teaches a protective apparel system comprising a fastener connecting a helmet to a protective barrier wherein the fastener is an adhesive (see Figures; paras. 0064-0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Green so that the fastener is an adhesive as taught by Townsend as a simple substitution of one well-known fastener with another to achieve the predictable result of fastening the helmet to the protective barrier.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Viemeister and Dillon (as applied to claim 1, above) in further view of USPN 5,005,216 Blackburn et al.
To claim 8, the modified invention of Green (i.e. Green in view of Viemeister and Dillon, as detailed above) teaches a protective apparel assembly wherein the protective barrier contacts the gown (see Figure 6 of Green and Figure 5 of Viemeister).
The modified invention of Green does not explicitly teach a protective apparel assembly wherein the protective barrier contacts an exterior surface of the gown.
However, Blackburn teaches a protective apparel system wherein the protective barrier contacts an exterior surface of the gown (see Figures 1-4; col. 4, lines 1-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Green such that the protective barrier contacts and exterior surface of the gown as taught by Blackburn because Blackburn teaches that this configuration is known in the art and is part of a configuration that effectively sandwiches the gown.  
Examiner further respectfully notes that there are only three options for manners in which the protective barrier contacts the gown:  the protective barrier contacts either an interior surface of the gown, an exterior surface of the gown, or both (and claim 8 is a “comprising” claim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a configuration for the modified invention of Green where the protective barrier contacts an exterior surface of the gown because there are a finite number of identified, predictable solutions (i.e. either an interior surface of the gown, an exterior surface of the gown, or both, and claim 8 is a “comprising” claim).  It would further have been obvious to one of ordinary skill in the art that a configuration wherein the protective barrier contacts the exterior surface of the gown could be effectuated without having to “tuck in” anything.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,470,505. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of USPN 10,470,505 anticipate each and every limitation of claims 1-4, 6, and 8-20 of the instant application.

PRESENT APPLICATION
USPN 10,470,505
CLAIMS
1
1, 18, 21, 22

2
2

3
3

4
4

6
6

8
8

9
9

10
10

11
11

12
13

13
1, 18, 21, 22

14
14

15
1, 18, 21, 22

16
1, 18, 21, 22

17
16

18
1, 18, 21, 22

19
15

20
16



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  US Pub No. 2010/0108067 Walker et al. is cited this for teaching of a helmet with an air transmission system and disposable hood/protective barrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732